Third District Court of Appeal
                                State of Florida

                         Opinion filed November 18, 2020.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D20-1386
                          Lower Tribunal No. 10-6101A
                              ________________


                                 Errol Latson,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Ellen Sue Venzer, Judge.

      Errol Latson, in proper person.

      Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and GORDO and BOKOR, JJ.

      PER CURIAM.

      Affirmed.